Citation Nr: 1401698	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) and anxiety disorder, for the rating period prior to April 10, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD and anxiety disorder, for the rating period from April 10, 2009 to March 14, 2013.

3.  Entitlement to an initial rating in excess of 70 percent for PTSD and anxiety disorder, for the rating period from March 15, 2013.

4.  Entitlement to a rating in excess of 20 percent for a low back condition with sacroiliitis.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 15, 2013. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to October 1993.

These matters come before the Board of Veterans' Appeals (Board) from June 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A Board hearing was held before the undersigned in July 2010, and a transcript of this hearing is of record.

In June 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development, and it has since been returned to the Board for appellate review.  While on remand, the AOJ granted a higher initial rating for PTSD and anxiety disorder, assigning a 70 percent rating, effective March 15, 2013.  TDIU was also granted, effective March 15, 2013.  Although the AOJ has granted higher schedular ratings during the pendency of the appeal for the Veteran's PTSD and anxiety disorder, inasmuch as higher ratings for this disability are available both before and after the periods during which they are effective, and the Veteran is presumed to seek the maximum available benefit for a disability, the first three matters set forth on the title page represent the current issues on appeal regarding PTSD and anxiety disorder.  For similar reasons, the issue of entitlement to TDIU prior to March 15, 2013 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased initial rating for PTSD and anxiety disorder, as well as an increased rating for a low back condition with sacroiliitis (including TDIU prior to March 15, 2013).  She also seeks entitlement to service connection for allergic rhinitis.  Before the Board can adjudicate these claims on the merits, additional development is required.

I.  VA Treatment Records

As noted in the Introduction, in June 2012, the Board remanded the claims for additional evidentiary development to include for the AOJ to obtain updated treatment records from the Temple VA Medical Center (VAMC) dated after July 2010.

Updated records from the Temple VAMC have not been obtained, as there are no VAMC records dated after July 12, 2010 that have been associated with either the paper or electronic record.  The AOJ has also not associated with the claims file any correspondence related to requesting records or whether such records were unavailable, and it remains unclear if any attempts were made to obtain these records.  As such, the claim must again be remanded for the records to be obtained and considered in the adjudication of the Veteran's appeal.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.).

II.  Medical Opinion

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In April 2013, the Board remanded this claim to the AOJ to schedule a VA examination and medical opinion for the Veteran's claim of entitlement to service connection for allergic rhinitis, regarding the third Hickson element.  

After a full review of the record, the January 2013 VA examiner stated that the Veteran had one diagnosis of viral rhinitis which was usually associated with other respiratory symptoms.  She noted that there was no evidence that the Veteran suffered from allergic rhinitis during active duty.  She noted that the Veteran reported that she was diagnosed with allergic rhinitis in 1995, but she was unable to locate the diagnosis in the medical record.  She opined that it was less likely than not that her allergic rhinitis was related to service, to include complaints of bloody noses.

In this regard, the Veteran's claims file contains a private medical record dated January 7, 1994, that contains a notation of allergic rhinitis, and a prescription for Actifed.  As this diagnosis was noted in a record dated only three months following the Veteran's discharge from service, and she complained of allergy symptomatology during service, this evidence must be considered in the course of an opinion being rendered.  In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Here, for the aforementioned reason, the Board finds the VA opinion to be inadequate.  Therefore, on remand, an addendum to this opinion should be made that takes into consideration the post-service diagnosis of allergic rhinitis in January 1994, which is contained in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated after July 12, 2010 from the Temple, Texas, VAMC.  If any records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  Include all relevant correspondence with the Veteran in the claims file.

2.  Return the claims file (including any relevant records contained in Virtual VA and/or VBMS) to the clinician who performed the December 2012 VA examination (or, if unavailable, another qualified clinician).  

The clinician should provide an opinion on the following question:

Specifically taking into consideration that the Veteran was diagnosed with allergic rhinitis and prescribed Actifed only three months after separation (see January 7, 1994, private heath record with highlighted portions), is it at least as likely as not that the Veteran's current allergic rhinitis had its onset in military service or is otherwise related to her military service, to include documented in-service complaints of bloody noses?

A complete rationale must be provided for the opinion rendered.

If the clinician cannot answer the above question without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


